DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Claim Objections
Claim 4 and 13 is objected to because of the following informalities:  The claim is missing a “wherein” preceding “the quantity of towing energy”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims may be interpreted in two, conflicting ways. First, the claims may be interpreted such that the towed vehicles supply energy to the towing vehicle. Second, the towing vehicle may merely require extra energy because of towing the towed vehicle. The limitations are interpreted as the latter.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 13 depends from Claim 1 despite appearing as though it should depend from Claim 10. It is interpreted as depending from Claim 10.
Claim 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear if the claims should depend from Claims 5 and 14, respectively, or if they should depend from claims 4 and 13 respectively. The reason for the confusion is the term “the quantity of supplemental energy” which lacks antecedent basis in the currently claimed claim structure, but is recited in Claims 4 and 13. The claims are interpreted as reciting the first instance of “the quantity of supplemental energy” and the claim tree is interpreted to be the same as currently claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Espig et al. (US 2021/0197673 A1).
As per Claim 1, Espig et al. discloses a system comprising: 	a computing system transportable aboard at least one of a towing vehicle and a towed vehicle, wherein the computing system includes computer-readable media storing computer-executable instructions configured to: 	identify a quantity of charging energy to be supplied to at least one power cell of the towed vehicle by at least one rotating electromagnetic device of the towed vehicle generating and supplying electrical power to charge the at least one power cell of the towed vehicle while the towed vehicle is towed by the towing vehicle ([0079-0084]; Fig. 5, Steps 512-522 or [0077-0078]; Fig. 5, Steps 508-510). ; and 	determine a quantity of towing energy expendable by the towing vehicle in towing the towed vehicle to provide the quantity of charging energy to the at least one power cell of the towed vehicle ([0084]; Fig. 5, Step 522).

As per Claim 2, Espig et al. discloses the system of Claim 1, wherein the quantity of charging energy includes a charging level chosen from a specified charge level for the at least one power cell ([0082-0083] Step 516 and/or [0087] Step 528).

As per Claim 3, Espig et al. discloses the system of Claim 1, wherein the quantity of charging energy includes a driving capability level that will enable the towed vehicle to drive a specified distance ([0079-0084]; Fig. 5, Steps 512-522. The amount charged will enable the towed vehicle to drive a specified distance that is in accordance with the amount charged).

As per Claim 4, Espig et al. discloses the system of Claim 1, the quantity of towing energy includes a quantity of supplemental energy usable by the towing vehicle attributable to the at least one rotating electromagnetic device of the towed vehicle generating and supplying the quantity of charging energy ([0084]).

As per Claim 5, Espig et al. discloses the system of Claim 2, wherein the quantity of towing energy includes a quantity of load energy expendable by the towing vehicle in towing the towed vehicle when the at least one rotating electromagnetic device of the towed vehicle is not generating and supplying the quantity of charging energy, wherein the quantity of load energy includes for at least a portion of a distance that the towing vehicle tows the towed vehicle at least one of: 	a quantity of energy expendable by the towing vehicle ([0084]); and 	a quantity of fuel expendable by the towing vehicle.

As per Claim 6, Espig et al. discloses the system of Claim 5, wherein the quantity of supplemental energy includes an adjustment reflective of additional energy expendable by the towing vehicle in providing for the quantity of charging energy to be supplied to the at least one power cell of the towed vehicle ([0084, 0089-0094]; Fig. 6).

As per Claim 7, Espig et al. discloses the system of Claim 6, wherein the quantity of supplemental energy is determinable from a system chosen from a computing system aboard the towed vehicle and a remote computing system (Fig. 6, The regenerative energy used by one of the towed vehicles. The amount of regenerative braking is determined locally on the vehicle and is determinable on any computing system, such as a remote computing system, given the requisite data).
Regarding Claim(s) 10-16 and 18-20: all limitations as recited have been analyzed with respect to Claim(s) 1-7, respectively. Claim(s) 10-16 pertain(s) to a vehicle corresponding to the system of Claim(s) 1-7. Claim(s) 18-20 pertain(s) to a method performing the functions of the system of Claim(s) 1-3. Claim(s) 10-20 do/does not teach or define any new limitations beyond Claim(s) 1-7, therefore is/are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espig et al. (US 2021/0197673 A1) in view of Iwasaki (JP 2001236538A).
As per Claim 8, Espig et al. does not disclose the system of Claim 6, further comprising identifying a towing cost including a cost including at least one of the quantity of towing energy and a combined quantity of the quantity of towing energy and the adjustment.	However, Iwasaki teaches the aforementioned limitation ([0008]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espig et al. to provide the aforementioned limitations taught by Iwasaki with the motivation of improving energy efficiency ([0003]).

As per Claim 9, Espig et al. discloses the system of Claim 8, wherein: 	the towing vehicle includes an internal combustion engine-powered vehicle ([0033]); 	the quantity of supplemental energy includes a quantity of additional fuel consumable by the towing vehicle in towing the towed vehicle with the rotating electromagnetic device generating and supplying the electrical power ([0084, 0089-0094]; Fig. 6).		Espig et al. does not disclose the cost of the quantity of charging energy includes a cost chargeable for the quantity of additional fuel consumable by the towing vehicle.	However, Iwasaki teaches the aforementioned limitation ([0008]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espig et al. to provide the aforementioned limitations taught by Iwasaki with the motivation of improving energy efficiency ([0003]).

Regarding Claim(s) 17: all limitations as recited have been analyzed with respect to Claim(s) 8. Claim(s) 17 pertain(s) to a vehicle corresponding to the system of Claim(s) 8. Claim(s) 17 do/does not teach or define any new limitations beyond Claim(s) 8, therefore is/are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619